REASONS FOR ALLOWANCE

Terminal Disclaimer
The terminal disclaimer filed on 2/192021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  10546360 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim 1, 9, 15 recites the subject matter in claim 1 in patent 10546360, and updated search fails to find prior art to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations.

	Claims 2, 5, 6 and 10-12 are allowed because they recite the limitations of claim 1 or 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661